DETAILED ACTION
Application 16/366519, “METHOD AND APPARATUS FOR MANUFACTURING MEMBRANE ELECTRODE ASSEMBLY”, was filed on 3/27/19 and claims priority from a foreign application filed on 3/30/18. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 10/20/20. 

Election/Restriction
This application is in condition for allowance (see below) except for the presence of claims 5-7 directed to an apparatus non-elected without traverse in the reply filed on 10/20/20.  As described in MPEP 2114, the patentability of an apparatus does not hinge upon the manner of use, such as in the method of claim 1.
Accordingly, claims 5-7 have been cancelled. See MPEP 821.02.

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the closest prior art includes Fukui (JP 2010-205676), Nagasaka (US 2013/0306237) and Ametani (USP 7740728) which are relevant to the claimed invention as described in the 11/30/20 Non-Rejection.  As described in the rejection, the cited art teaches a method of manufacturing a membrane 
The cited art further teaches the use of a cooling step. However, as argued by applicant in the 3/1/21 remarks, the cited art fails to teach or fairly suggest the claimed cooling step.  Specifically, as argued by applicant, the cited art fails to teach at least the following combination of features i) the cooling step includes spraying a cooling gas, ii) the spray of cooling gas is directed to a start portion for the peeling, iii) the cooling step is performed in between the transfer step and the peeling step, and iv) the movement of the base material is stopped from the transfer to the cooling step.  Applicant’s specification teaches that the problem of the prior art which is addressed by the instant invention includes at least creation of a more efficient membrane electrode assembly manufacturing method, including rapid cooling; therefore, the sequence of steps is found by the Office to be significant to the determination of patentability.  Accordingly, the previously presented rejection based on the above cited references has been withdrawn.  
Upon an updated search, no new and closer prior art has been discovered which cures this deficiency of the previously presented combined embodiment, or which independently fairly teaches or suggests the above described features of claim 1, in combination with the balance of the features of claim 1 irrespective of the previously cited art. Accordingly, claim 1 and all dependent claims are found to be allowable.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723